UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K ANNUAL REPORT þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-13884 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: CAMERON INTERNATIONAL CORPORATION RETIREMENT SAVINGS PLAN B. Name of issuer of the securities held pursuant to the Plan and the address of the principal executive office: CAMERON INTERNATIONAL CORPORATION 1333 West Loop South, Suite1700 Houston, Texas 77027 Table of Contents Financial Statements and Supplemental Schedule Cameron International Corporation Retirement Savings Plan As of December 31, 2007 and 2006 and for the year ended December 31, 2007 Cameron International Corporation Retirement Savings Plan Financial Statements and Supplemental Schedule As of December 31, 2007 and 2006 and for the year ended December 31, 2007 Contents Report of Independent Registered Public Accounting Firm – Mir•Fox & Rodriguez, P.C 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) 16 Signature 17 Consent of Independent Registered Public Accounting Firm - Mir•Fox & Rodriguez, P.C. Table of Contents Report of Independent Registered Public Accounting Firm To Participants and Plans Administration Committee Cameron International Corporation Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the Cameron International Corporation Retirement Savings Plan (the “Plan”), as of December 31, 2007 and 2006, and the related statement of changes in net assets available for benefits for the year ended December 31, 2007. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2007 and 2006, and the changes in its net assets available for benefits for the year ended December 31, 2007, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2007 is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the 2007 basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mir•Fox & Rodriguez, P.C. Houston, Texas June 25, 1 Table of Contents Cameron International Corporation Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, 2007 2006 Assets: Employer contributions receivable $ 4,981,374 $ 3,775,084 Employee contributions receivable 3,432 — Investments: Participant loans 10,775,311 10,078,658 Plan interest in the Cameron International Corporation Master Trust 611,369,168 474,828,103 Net assets reflecting all investments at fair value 627,129,285 488,681,845 Adjustment from fair value to contract value for interest in Cameron International Corporation Master Trust relating to fully benefit-responsive investment contracts (1,180,979 ) 681,804 Net assets available for benefits $ 625,948,306 $ 489,363,649 The accompanying notes are an integral part of these statements. 2 Table of Contents Cameron International Corporation Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2007 Additions: Employer contributions $ 18,998,801 Employee contributions 28,375,357 Rollovers 9,289,701 Interest from participant loans 764,093 Net investment gain from the Cameron International Corporation Master Trust 123,429,168 Total additions 180,857,120 Deductions: Administrative fees (489,339 ) Benefits paid to participants (43,783,124 ) Total deductions (44,272,463 ) Net increase in net assets available for benefits 136,584,657 Net assets available for benefits at: Beginning of year 489,363,649 End of year $ 625,948,306 The accompanying notes are an integral part of these statements. 3 Table of Contents Cameron International Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2007 1. Description of the Plan Cameron International Corporation Retirement Savings Plan (the “Plan”), formerly the Cooper Cameron Corporation Retirement Savings Plan, is a contributory, defined contribution plan sponsored by Cameron International Corporation (the “Company”) with cash or deferred provisions as described in Section 401(k) of the Internal Revenue Code (“IRC”). All employees of the Company and its affiliated subsidiaries (except those covered by a collective bargaining agreement) that have adopted the Plan are eligible to participate in the Plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Prior to May 1, 2003, Plan participants could elect to make pretax contributions of 1% to 16% of compensation. Effective May 1, 2003, the employee pretax contribution limit was increased from 16% to 20% of compensation. Effective January 1, 2006, the employee pretax contribution limit was increased from 20% to 50% of compensation. Through December 31, 2007, the Company matched 100% of the employee contributions up to a maximum of 3% and 50% of additional employee contributions between 3% and 6%. The Company does not provide a matching contribution for employee contributions in excess of 6%. In June 2007, the Company communicated to employees and beneficiaries that it had elected to terminate the Cameron International Corporation Retirement Plan (the defined benefit plan) and replace the benefits offered under the defined benefit plan with enhanced benefits under the Plan. The defined benefit plan termination was effective December 31, 2007. Accordingly, effective January 1, 2008, the Company increased its matching contribution to the Plan to 100% of the first 6% of eligible employee contributions and provided an additional nondiscretionary retirement contribution equal to 3% of each eligible employee’s pay.
